Citation Nr: 0930211	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
hearing loss, evaluated as zero percent disabling from 
October 16, 2003, and 40 percent disabling from June 6, 2008.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The Veteran had active military service from January 1952 to 
January 1955 and from May 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

The Board denied the Veteran's claims for an initial 
compensable rating for hearing loss and service connection 
for degenerative joint disease of the left knee in a January 
2007 decision.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in February 2009, the Court 
vacated and remanded the Board's decision on these claims.  
The Court found that it was error for the Board not to have 
discussed whether a VA examination or opinion was necessary 
to adjudicate the Veteran's claims.  

While the case was before the Court, the RO again addressed 
the question of whether a higher rating was warranted for 
bilateral hearing loss.  This was done without specific 
instruction from the Court or Board.  An audiological 
examination was obtained in January 2009, and by a February 
2009 decision, the RO granted a higher rating (40 percent) 
for hearing loss, effective from June 6, 2008.  However, no 
supplemental statement of the case was thereafter issued.  In 
order to comply with VA regulations, this issue will be 
remanded so that a supplemental statement of the case may be 
issued with respect to all evidence received since the 2006 
statement of the case.  38 C.F.R. § 19.31(b)(1) (2008).  

The Board also finds that further development is needed 
before a decision can be reached on the merits of the 
Veteran's claim of service connection for degenerative joint 
disease of the left knee. 

The Veteran contends that he injured his left knee in 
service.  He contends that he injured his knee when setting 
up mortars for firing and because of the extra weight from 
the equipment he carried.  (His service treatment records 
(STRs) are of record and show no complaints of, or treatment 
for, any left knee injuries.)  

A VA medical record dated in August 2003 shows that the 
Veteran complained of left knee pain.  A radiology report 
also dated in August 2003 showed osteoarthritic changes of 
the left knee.  A VA medical record dated in October 2003 
shows that the Veteran was diagnosed with degenerative joint 
disease of the left knee.

The Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge, such as 
injuring his knee and carrying heavy equipment in service.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

The Veteran has not been afforded a VA examination with 
regards to his service connection claim of degenerative joint 
disease of the left knee.  Because the Veteran is competent 
to testify that he injured his knee and carried extra weight 
in service, and because current medical records show a 
diagnosis of degenerative joint disease of the left knee, the 
Board finds that a VA examination is necessary to determine 
if the Veteran's degenerative joint disease of the left knee 
is attributable to his military service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine whether his 
degenerative joint disease of the left 
knee is attributable to his military 
service.  All necessary tests should be 
conducted.  The examiner is requested to, 
among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others during and 
since service, review the record, and 
provide an opinion as to whether any 
current degenerative joint disease of the 
left knee is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to his military 
service.  The examiner should review the 
claims file, including a copy of this 
remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  The AOJ should ensure that 
the examination report complies with this 
remand and the questions presented.  If the 
report is insufficient, such as if an 
examiner says he/she can not provide an 
opinion without resort to speculation, it 
should be returned to the examiner for 
corrective action.  (Every forensic opinion 
requires a certain level of conjecture 
based on the facts of the particular case.)

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).

2.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the service connection issue in 
light of all information and evidence 
received.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.  
A supplemental statement of the case should 
be issued with respect to the claim for 
higher initial ratings for hearing loss.  
It should address all evidence and 
adjudicatory actions taken since the 2006 
statement of the case was issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




